Citation Nr: 0637450	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a left second, 
third, and fourth metatarsal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO).

Procedural history

The back issue

The veteran was initially granted service connection for 
residuals of a compression fracture of the third lumbar 
vertabra in a May 1969 rating decision.  A 10 percent rating 
was assigned, which was increased to 20 percent in an April 
1974 rating decision.  

In May 2003, the veteran requested an increase in the 
disability rating assigned his service-connected low back 
disability.  The September 2003 rating decision increased the 
assigned rating from 20 percent to 40 percent.  The veteran 
disagreed with the 40 percent rating and initiated the 
instant appeal.  An April 2004 statement of the case (SOC) 
subsequently increased the rating assigned the veteran's low 
back disability to 50 percent.  The veteran perfected an 
appeal. 

The veteran initially requested a Board hearing in his 
substantive appeal of his back claim.  In June 2004, however, 
he withdrew his request for a Board hearing, opting instead 
for a hearing before RO personnel.  Such was conducted later 
that same month.  A transcript was prepared and has been 
reviewed by the Board in connection with the instant appeal 




The metatarsal fracture issue

The May 1969 rating decision also granted service connection 
for residuals of a left second, third, and fourth metatarsal 
fracture.  A noncompensable rating was assigned.

During the pendency the back claim, the veteran filed an 
increased rating claim for the metatarsal fracture residuals.  
The claim was denied by an April 2004 rating decision.  The 
veteran was sent notice of this decision in May 2004, and 
filed a notice of disagreement (NOD) in April 2005, within 
the one-year period allowed for such filing.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  
The RO has yet to issue a SOC with respect to this issue.

The issue of an increased rating for metatarsal fracture 
residuals is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

The veteran was also denied service connection for post-
traumatic stress disorder (PTSD) and a depressive disorder in 
an August 2005 rating decision.  To the Board's knowledge, 
the veteran has not disagreed with that decision and those 
issues are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a NOD appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a SOC is issued by VA].




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected low back disability is 
manifested by severe limitation of motion; ankylosis has not 
been clinically identified.

2.  The evidence does not show that the veteran's service-
connected low back disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 
and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected low back disability.  He essentially contends that 
the symptomatology associated with this condition is more 
severe than that contemplated by the currently assigned 50 
percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in September 2005 which was specifically 
intended to address the requirements of the VCAA.  
The September 2005 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the 
September 2005 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that "VA will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the September 2005 letter instructed the 
veteran to "[c]omplete and return a VA Form 21-4142 for each 
private doctor or hospital that treated you for your claimed 
disability."  With respect to VA medical records, the 
September 2005 letter advised the veteran that if he was 
"treated at a VA Medical Center give the dates and places of 
treatment on the enclosed VA Form 21-4138."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2005 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the September 2005 VCAA letter.  His claim was then 
readjudicated in the December 2005 supplemental statement of 
the case (SSOC), after he was provided with the opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VCAA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service connected for a low back 
disability.  Moreover, element (5), effective date, is 
rendered moot via the Board's denial of an increased rating 
herein.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of an increased rating.  
The veteran's claim was denied based on element (4), degree 
of disability.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive VA and private 
treatment records and the reports of multiple VA 
examinations.

The veteran has also indicated that he filed a claim for 
disability benefits with the Social Security Administration.  
Although the RO has made several requests for these records, 
they have not been obtained.  The Board has considered 
whether the case should be remanded for the purpose of making 
an additional request for such records.  After reviewing the 
file, however, the Board believes that such action is 
unnecessary.  The veteran has not indicated that these 
records demonstrate ankylosis, cord involvement, pronounced 
neurological impairment, the use of a neck brace, or periods 
of physician-prescribed bed rest lasting at least six weeks 
over the last 12 months.  As will be explained in greater 
detail below, such evidence is needed to warrant a higher 
rating.  

Because neither the veteran nor his representative has 
indicated that the Social Security records contain such 
information, and because extensive medical evidence 
addressing current symptomatology is already of record, 
remand of the case to obtain Social Security records is not 
required.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal.]; see also Soyini, supra.

The representative has also suggested that an additional VA 
examination be conducted which includes the results of an 
EMG.  The representative was vague about what such would 
accomplish, but seemed to indicate that EMG testing might 
reveal additional neurological impairment.  The existing VA 
examinations and outpatient treatment records, however, 
already address the veteran's neurological impairment or lack 
thereof.  These records are sufficient to properly rate the 
veteran under all applicable rating criteria.  Remand of the 
case to obtain an additional examination is therefore not 
warranted.  Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992) 
[noting that VA's "duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim"]; see also Counts v. Brown, 6 Vet. App. 473, 478- 79 
(1994).  The veteran and his representative have not 
identified any other outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of this 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
before the Board if he so desired.  As noted in the 
Introduction, the veteran initially requested a Board hearing 
in his substantive appeal, but later withdrew this request in 
favor of a hearing before RO personnel.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The veteran filed his increased rating claim in June 2003.  
The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454, 51,454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected low 
back disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000 (April 10, 
2000); Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under former Diagnostic Code 5285, a 60 percent evaluation is 
assigned for residuals of a fractured vertebra, without cord 
involvement, and with abnormal mobility requiring a neck 
brace (jury mast).  A 100 percent evaluation is assigned for 
residuals of a fracture of a vertebra with cord involvement, 
or where the claimant is bedridden or requires the use of 
long leg braces.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  See 38 C.F.R. 4.71a, Diagnostic Code 5285 (2002).

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Former Diagnostic Code 5293 provided a maximum 60 percent 
rating for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2006).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently evaluated 
50 percent disabling under former Diagnostic Codes 5285 and 
5292.  This represents a maximum 40 percent rating for severe 
limitation of lumbar motion under Diagnostic Code 5292, and 
an additional 10 percent for demonstrable deformity of the 
vertebral body (in this case, L3) under Diagnostic Code 5285.  

[Although the final page of the April 2004 rating decision 
indicates that former Diagnostic Code 5295 (lumbosacral 
strain) is the code used, the body of the decision indicates 
that the rating was arrived at using the formula outlined 
above, applying former Diagnostic Code 5292.  Subsequent 
SSOCs do likewise.  In any event, since the currently 
assigned 40 percent disability rating is the maximum rating 
available under both former Diagnostic Codes 5292 and 5295, 
as a practical matter it make no difference under which code 
the disability is rated.]

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

(i.) The former schedular criteria

The veteran's low back disability involves the residuals of a 
vertebral fracture and is primarily manifested by severe pain 
and limitation of motion.  Such symptomatology warrants 
evaluation under Diagnostic Codes 5285 and 5292, as these 
codes specifically deal with fracture residuals and 
limitation of lumbar motion, respectively.  Indeed, former 
Diagnostic Code 5285 specifically calls for the disability to 
be rated based on limitation of motion if the other criteria 
are not met.  Accordingly, the veteran is appropriately rated 
under these diagnostic codes.

The Board also believes that given the veteran's complaints 
of leg pain and numbness (suggesting radiculopathy) and a 
December 2004 MRI which revealed a loss of intervertebral 
disc height, evaluation under Diagnostic Code 5293, which 
specifically deals with intervertebral disc syndrome is 
warranted.

Neither the veteran nor his representative has suggested that 
an alternative diagnostic code be used.  Accordingly, the 
Board will evaluate the veteran's low back disability using 
former Diagnostic Codes 5285, 5292, and 5293.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2006).

As explained above, the veteran's service-connected low back 
disability is also consistent with intervertebral disc 
syndrome, so both the current Formula for Rating 
Intervertebral Disc Syndrome, Diagnostic Code 5243, and the 
General Rating Formula for Diseases and Injuries of the 
Spine, are for application.

Schedular rating

(i.) The former schedular criteria

As noted above, the veteran is already receiving the 40 
percent maximum rating allowed for limitation of lumbar spine 
motion under former Diagnostic Code 5292, plus an additional 
10 percent for demonstrable deformity of the vertebral spine 
under former Diagnostic Code 5285, for a combined rating of 
50 percent.

To obtain a rating in excess of 50 percent, i.e. 60 percent 
or 100 percent,  under former Diagnostic Code 5285 (relating 
to residuals of vertebral fracture), abnormal mobility 
requiring a neck brace (jury mast), cord involvement, a 
bedridden state, or the use of long leg braces must be 
demonstrated.  In this case, such has not been shown.  
Although the veteran has indicated that he occasionally uses 
a walker, back brace, or cane to assist with ambulation, he 
does not contend, nor does the record show, that he uses a 
neck brace or long leg braces.  Moreover, the veteran is not 
bedridden and does not have cord involvement.  While his 
mobility is limited due to his back condition, outpatient 
treatment records reflect that the veteran is able to venture 
outside his home, drive an automobile, run errands, and 
perform the basic activities of daily living.  There is no 
medical evidence of cord involvement. A higher rating is 
therefore not warranted under former Diagnostic Code 5285.

The provisions of former Diagnostic Code 5293 also do not 
avail the veteran.  To obtain a 60 percent rating under that 
diagnostic code, pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm must be 
present.  Alternatively, an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief must be demonstrated.  
In this case, such symptoms have not been shown.  

While the veteran has complained of occasional leg pain and 
numbness, such does not figure prominently in his treatment 
history.  Indeed, the March 2004 VA examiner indicated that 
the veteran's back pain did not radiate.  That examiner also 
indicated that there was no neurological deficiency in the 
lower extremities.  The August 2003 VA examiner arrived at a 
similar conclusion.  Moreover, several notes in the veteran's 
outpatient treatment records indicate the lack of any sensory 
or motor deficit in the lower extremities, with normal muscle 
strength.  Based on the record as a whole, while the veteran 
may experience occasional leg pain or tingling, given the 
above findings, such does not appear to be "pronounced", 
"persistent", or with only "intermittent relief" as 
required for a 60 percent rating under former Diagnostic Code 
5293.  

The record also fails to show "persistent" muscle spasm or 
other neurological findings.  While the veteran has 
complained of having muscle spasms in his back, such symptoms 
do not appear to be "persistent" or accompanied by only 
"intermittent relief."  Both the March 2004 VA examination 
report and several outpatient treatment notes indicate the 
absence of back spasms.  Moreover, no other neurological 
impairment, such as foot drop or bowel/bladder dysfunction 
has been identified.  A higher rating is therefore not 
available under former Diagnostic Code 5293.

(ii.) The current schedular criteria

To obtain the next highest rating of 100 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, unfavorable ankylosis of the entire spine must be 
demonstrated.  The "entire spine", as contemplated by the 
rating criteria, includes the cervical spine.  The veteran, 
however, has not been service connected for any disease or 
injury of the cervical spine,  and he does suggest that a 
disability of that spinal segment is present.  He is service 
connected for lumbar spine disability only.  Because the 
veteran is not connected for a cervical spine disability, a 
100 rating cannot be assigned.  

In any event, ankylosis of any spinal segment, to include the 
lumbar spine, has not been demonstrated.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although several recent examinations of the veteran 
have revealed a decreased range of low back motion, the 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  On VA 
examination in March 2004, the veteran was able to forward 
flex his low back to 35 degrees, extend it to 10 degrees, 
rotate to 10 degrees bilaterally, and laterally flex to 15 
degrees bilaterally.  [Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
See 38 C.F.R. § 4.71, Plate V (2005).]  Range of motion 
studies at other times indicate even less limited ranges of 
motion.  Because the veteran is able to move his low back 
joint, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.  

Moreover, the veteran has not exhibited any neurologic 
impairment stemming from his low back disability which would 
necessitate a separate disability rating.  As explained 
above, neurologic examination has consistently been within 
normal limits.  

Accordingly, the General Rating Formula for Diseases and 
Injuries of the Spine is of no help to the veteran.

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
veteran.  To obtain the next higher rating (60 percent) under 
the schedular criteria for intervertebral disc syndrome, the 
veteran would have to suffer from incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  Furthermore, such episodes would have to accompany 
physician-prescribed bed rest and treatment.  See Note 1.  

The veteran has reported experiencing severe flare-ups of 
back pain, in which he allegedly suffers from extreme pain 
and limited mobility.  On such occasions, the veteran 
contends that he often requires emergency room treatment.  
The veteran, however, has been less than specific regarding 
the frequency and duration of such attacks.  At his June 2004 
RO hearing, he stated that such episodes usually "last three 
or four weeks or longer."  The frequency was not indicated.  
The veteran's ex-wife also submitted a statement in which she 
noted that such flare-ups could last "from a few days to 
weeks."  Again, the frequency was not noted.

Review of the medical record indicates that the veteran is 
treated for back pain and related symptomatology on a semi-
regular basis.  It does not appear, however, that a physician 
has prescribed the veteran bed rest at any time in recent 
years, much less of six weeks duration or more.  While the 
Board has no doubt that the veteran experiences recurrent 
attacks of back pain which require outpatient treatment, 
revised Diagnostic Code 5243 specifically requires that such 
episodes be accompanied by physician-prescribed bed rest.  
Because bed rest has not been prescribed by a physician in 
recent years for the veteran's back pain, and because such 
has not been required for at least six weeks, a 60 percent 
evaluation is not warranted under Diagnostic Code 5243.  

DeLuca considerations

The Board must also consider whether an increased rating is 
warranted for the veteran's low back disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca. 

The medical record in this case is replete with the veteran's 
complaints of increased pain on repeated use of the back and 
his inability to walk long distances or lift heavy objects.  
The March 2004 VA examiner specifically noted that evidence 
of incoordination and additional functional loss due to pain 
was present.  It does not appear from the medical record, 
however, that such is of the severity required for an 
increased rating.  Even with repeated use, it does not appear 
that the veteran's back becomes ankylosed or its functional 
equivalent (as would be required for a higher rating).  The 
March 2004 VA examiner noted that there was no additional 
change in range of motion on repeated movement.  

While fatigability and pain on walking long distances is a 
problem for the veteran, outpatient treatment records 
indicate that he is in fact able to tolerate activities such 
as going shopping for up to an hour and a half at a time.  
Moreover, while increased activity has at times exacerbated 
the veteran's back condition, such episodes have not been 
productive of symptomatology which would warrant a higher 
schedular rating.  An increased rating is therefore not 
warranted under 38 C.F.R. §§ 4.40, 4.45, and 4.49.  

Extraschedular consideration

In the April 2005 SSOC, the RO specifically determined that 
an extraschedular evaluation was not warranted.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2006) in connection with the issues on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalization for his 
service-connected low back disability.  Indeed, it does not 
appear that he has been hospitalized for this condition at 
any time during the appeal period.  All treatment has been 
rendered on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  
Although the veteran is unemployed, such does not appear to 
be solely related to his low back disability.  The medical 
records clearly indicate that numerous non service-connected 
pulmonary, cardiovascular, and psychiatric disabilities also 
play a role in the veteran's unemployability.  Significantly, 
there is no competent medical evidence to the effect that the 
veteran's service-connected back disability, alone, markedly 
interferes with his employability.  Indeed, a December 2004 
statement from the veteran's private physician, R.D., M.D. 
points only to a "severe chronic airway obstruction" as the 
source of the veteran's inability to work.  Although a 
December 2004 statement from T.P., D.O., suggests that the 
veteran's back disability is a significant source of 
employment problems, Chronic Obstructive Pulmonary Disease 
(COPD) is also identified as a primary cause.  

Other medical evidence of record seems to indicate that while 
the veteran's back disability precludes physically-demanding 
work, more sedentary employment is a possibility.  A January 
2004 private treatment note indicates that the veteran's 
private physician recommended that he "seek a position as 
far as employment where [there] is minimal to no ambulation 
at a desk job."  

While the Board has no doubt that the veteran experiences 
severe back pain and limitation of motion which may render 
employment difficult, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the 50 percent rating currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's low back disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases outlined above, the medical the 
evidence does not reflect symptomatology consistent with an 
increased rating.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an increased rating for a service-connected 
low back disability is denied.


REMAND

As was noted in the Introduction, an April 2004 RO rating 
decision denied the veteran's claim of entitlement to an 
increased disability rating for service-connected left 
second, third, and fourth metatarsal fracture residuals.  The 
veteran was notified of that decision by way of a letter from 
the RO dated May 5, 2004.  On April 18, 2005, the RO received 
a NOD specifically regarding this issue.  Such was received 
within the one-year period allowed for the filing of a NOD.  
See 38 C.F.R. § 20.302 (2006).

Despite the veteran's filing of a notice of disagreement with 
respect to the RO's denial of a compensable rating for 
metatarsal fracture residuals, the RO has not issued a SOC 
with respect to this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that in these circumstances, 
where a notice of disagreement is filed, but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA)  for the following action:

After undertaking any development which 
it deems appropriate, to include the 
issuance of an additional VCAA letter if 
necessary, VBA should readjudicate the 
issue of entitlement to a compensable 
rating for service-connected left second, 
third, and fourth metatarsal fracture 
residuals.  If the claim is denied, VBA 
should provide the veteran with a 
statement of the case and in connection 
therewith provide him with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


